Citation Nr: 1218862	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  12-04 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for post traumatic head syndrome cavernous hemangioma also claimed as headaches and angioma of the dura.  

2.  Entitlement to service connection for post traumatic head syndrome cavernous hemangioma also claimed as headaches and angioma of the dura.  

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to August 1944.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified before the undersigned Veterans Law Judge in April 2012.  A copy of the transcript of this hearing has been associated with the claims file.  At the time of the hearing, the Veteran submitted an additional statement directly to the Board, along with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011). 

Although the RO denied reopening of the Veteran's claim for service connection for post traumatic head syndrome cavernous hemangioma also claimed as headaches and angioma of the dura, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996). 

The issues of entitlement to service connection for post traumatic head syndrome cavernous hemangioma also claimed as headaches and angioma of the dura and entitlement to service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a January 2001 decision, the Board denied a claim of entitlement to service connection for headaches. 

2.  The evidence associated with the claims file subsequent to the January 2001 Board decision is new and, by itself, or in conjunction with the previously considered evidence, relates to an established fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The January 2001 Board decision is final.  38 U.S.C.A. § 7104(b) (West 1991), 38 C.F.R. § 20.1100 (2001); currently 38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2011). 

2.  The evidence received subsequent to the January 2001 Board decision is new and material and the requirements to reopen the claim have been met.  38 U.S.C.A. §§ 5103 , 5103A, 5107(b), 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

New and Material Evidence to Reopen Claim

The Veteran is claiming service connection for post traumatic head syndrome cavernous hemangioma also claimed as headaches and angioma of the dura.  The Veteran asserts that his pre-existing injury was aggravated in service.  

Service connection for post traumatic head syndrome cavernous hemangioma was initially denied in an August 1944 rating decision.  The RO determined that a compression skull fracture existed prior to enlistment and was not aggravated by service.  The RO also found that the cavernous hemangioma was a congenital anomaly, not subject to service connection.  This decision was not appealed and is final.  

In a December 1962 rating decision, the RO denied a claim to reopen service connection for headaches.  In April 1998, the Board denied the application to reopen the previously denied claim of entitlement to service connection for headaches.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In February 1999, the Court vacated the Board's April 1998 decision, and remanded the issues to the Board.  In December 1999, the Board remanded the case for additional development.  Thereafter, in a January 2001 decision, the Board denied the claim to reopen service connection for headaches.  This decision was not appealed and is final.  38 U.S.C.A. § 7104(b) (West 1991), 38 C.F.R. § 20.1100 (2001); currently 38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2011). 

In January 2010, the Veteran requested that his claim be reopened; such request was denied by the RO in a March 2010 rating decision.  This denial was continued in a September 2011 statement of the case.  The Veteran perfected his appeal in November 2011.  

As a general rule, a claim may be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  With respect to new and material evidence claims, new evidence is defined as evidence not previously submitted to agency decision-makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened, and VA may then evaluate the merits of the claim on the basis of all evidence of record.  

Recently, in Shade v. Shinseki the Court of Appeals for Veterans Claims addressed the requirement that new and material evidence raises a reasonable possibility of substantiating the claim.  The Court emphasized that this is a very low threshold and that the phrase should be read as enabling reopening, rather than precluding it. Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Upon review of the record, the Board finds that the evidence received since the January 2001 Board decision is new and material.  Specifically, during the April 2012 hearing, the Veteran testified that he incurred a head injury prior to service which caused headaches, but his headaches were aggravated in service and continued after service to the present day, suggesting continuity of symptomatology since discharge from service in 1944 until 2012.  This statement was not of record at the time of the January 2001 Board decision and addresses an unestablished fact.  Thus, the claim is reopened.  38 U.S.C.A. § 5108. 


ORDER

New and material evidence having been received, the claim for service connection for post traumatic head syndrome cavernous hemangioma also claimed as headaches and angioma of the dura is reopened; the appeal is granted to this extent only. 


REMAND

The Veteran asserts that he had a head injury prior to service which caused headaches and his headaches were aggravated in service.  The service treatment records show that in the May 1943 entrance examination, the Veteran had a history of headaches, not considered disabling.  He was hospitalized from June to August 1944 with complaints of headaches, which he said began in 1941 after a head injury; and a final diagnosis of an angioma, hemangioma, chronic, mild, of the dura matter, cause undetermined.  A July 1944 Certificate of Disability for Discharge reflects that he was discharged due to the angioma, which was found to have existed prior to service and was not aggravated by service.  

The Veteran testified that his headaches increased in severity in service and have continued to the present day.  The Board recognizes that the Veteran is competent to report matters within his own personal knowledge, including continuity and severity of headaches in service and since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, the Veteran should be afforded an examination to determine if his headaches were aggravated in service of if they are otherwise related to service.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Regarding the lower back disability, the Veteran asserts that a lumbar puncture in service caused a lower back disability.  The service treatment records show that the Veteran underwent a lumbar puncture on July 3, 1944. 

The Veteran testified that he began to have problems with his lower back right after the lumbar puncture in 1944 and has had lower back problems since service.  The Board recognizes that the Veteran is competent to report matters within his own personal knowledge, including continuity of lower back pain since the lumbar puncture in service.  See Layno, supra.  

The Veteran has a current diagnosis of a lumbar disability, as shows in a January 2001 X-rays revealing osteopenia, dextroscoliosis, compression fracture of L2 and traumatic arthritic changes on L2.  To date, the Veteran has not been afforded a VA examination to determine whether a lumbar spine disability is related to service, including the lumbar puncture in 1944.  Thus, the Veteran should be afforded such an examination.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon, supra.

Finally, the evidence of record, particularly a March 1996 statement from the Veteran, indicates that he is in receipt of Social Security Administration (SSA) benefits.  The statement suggests that is may be due to his headaches.  The claims file, however, does not contain the SSA documents.  VA has a duty to seek these records.  See 38 C.F.R. § 3.159(c); see Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Accordingly, the AMC/RO should contact SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any medical records in its possession.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Contact SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decision(s) (favorable or unfavorable) and the underlying medical records SSA used in making its decision(s).

If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011). 

2. Then, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of post traumatic head syndrome cavernous hemangioma also claimed as headaches and angioma of the dura.  The claims file should be made available to the examiner in connection with the examination.  All indicated tests and studies should be performed. 

The examiner should provide an opinion with regard to each question listed below.  A report should be prepared and associated with the Veteran's VA claims folder. 

a. Does the evidence of record show that the Veteran had a pre-existing head injury that worsened during service? 

b. If the VA examiner finds that the Veteran had pre-existing post traumatic head syndrome cavernous hemangioma, headaches and angioma of the dura, did it worsen during service; and does the evidence of record clearly and unmistakably show that the pre-existing condition was not aggravated by service, beyond the natural progression of the disorder?  

c. If the post traumatic head syndrome cavernous hemangioma and angioma of the dura noted at separation from service was different from the headaches noted at entrance to service, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the current disability is causally related to the post traumatic head syndrome cavernous hemangioma and angioma of the dura noted at separation from service. 

d. For all opinions offered, the examiner should provide a detailed rationale, with specific references to the record. 

3. The RO/AMC should arrange for a VA orthopedic examination of the Veteran to determine the etiology of any current lumbar spine disability.  All indicated studies should be performed, and the claims folder must be made available to the examiner for review prior to the examination. 

Based on the examination of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current lower back disability is causally related to service. 

The rationale for any opinion expressed should be provided in the examination report. 

4. The RO should then readjudicate the issues on appeal.  If the determinations remain unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


